Citation Nr: 9924919	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-08 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the character of the appellant's discharge from 
military service is a bar to Department of Veterans Affairs 
(VA) benefits.


WITNESSES AT HEARINGS ON APPEAL

Appellant and L. B.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The appellant served on active duty from April 1950 to May 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which determined that the claimant's 
service was under dishonorable conditions and constituted a 
bar to all VA benefits.


FINDINGS OF FACT

1.  The appellant's period of service from April 1950 to May 
1951 was terminated by an Undesirable Discharge.

2.  The appellant's offenses leading to his discharge did not 
constitute willful and persistent misconduct.

3.  The appellant's service during his 14 months of service, 
with the exception of minor infractions, was honest, 
faithful, and meritorious.


CONCLUSION OF LAW

The character of the appellant's discharge from service does 
not constitute a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 
5107, 5303 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 3.12 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it appears that the appellant's service 
records were destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, and 
are therefore unavailable.  Information from NPRC verifies 
that the veteran served on active duty from April 1950 to May 
1951, and that he received an Undesirable Discharge for this 
period of service based on unfitness.

In order to qualify for VA benefits based on a particular 
period of service, a claimant must demonstrate that he or she 
was a "veteran" for VA purposes, with respect to the relevant 
service period.  A "veteran" is defined as any "person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable."  38 U.S.C.A. § 101(2)(West 1991); 38 
C.F.R. § 3.1(d) (1998).  A claimant must establish that he or 
she was discharged under conditions other than dishonorable 
as a predicate to entitlement to VA benefits for a particular 
period of service.  38 C.F.R. § 3.12(a); Laruan v. West, 11 
Vet. App. 80 (1998).

A discharge or release is considered to have been issued 
under dishonorable conditions if the discharge or release was 
due to willful and persistent misconduct by the service 
member, or if the service member accepted an undesirable 
discharge in lieu of a general court-martial.  38 C.F.R. 
§ 3.12(d)(1).  A discharge due to a minor offense is not 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious.  38 C.F.R. 
§ 3.12(d)(4).  A discharge or release from service under 
dishonorable conditions is a bar to the payment of VA 
benefits unless it is found that the person was insane at the 
time of committing the offense causing the discharge.  38 
U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Although a 
dishonorable discharge due to willful and persistent 
misconduct precludes the payment of compensation or pension 
benefits, it does not bar eligibility for health care and 
related benefits administered by VA.  38 C.F.R. § 3.360 
(1998).

The available information shows that the appellant served on 
active duty for 14 months from April 1950 to May 1951.  He 
received an Undesirable Discharge apparently due to 
unfitness.  Military documentation of the facts and 
circumstances of the appellant's discharge is not available 
because the records are presumed to have been destroyed in 
the 1973 fire at NPRC.

In written statements from the appellant, dated in October 
1996 and December 1996, he noted that he received a summary 
court martial during service and was given a suspended 
sentence of 30 days labor.  The appellant indicated that this 
was due to the fact that he could not do push-ups ordered by 
the corporal because of a back disorder.  The appellant also 
noted that he subsequently served the 30-day sentence because 
he missed roll call one morning.

Lay statements submitted on the appellant's behalf show that 
he was involved in volunteer work in his community and was an 
honorable person.

In a letter from the Department of the Army, dated in June 
1997, the appellant was notified that there was no record of 
his court-martial conviction.  That office only maintained 
general and special court-martial records in which a bad-
conduct discharge was approved.  Records of trial by summary 
or special (non bad-conduct discharge) courts-martial were 
maintained by the staff judge advocate of the headquarters 
where the case was reviewed.  However, after three years, the 
record of trial was forwarded to NPRC and after 10 years the 
records were destroyed and the only evidence of a court-
martial conviction were orders in the service member's 
personnel records.  Accordingly, there appear to be no 
available records of the appellant's court-martial.

In another letter from the Department of the Army, dated in 
September 1998, the appellant was notified that the Army 
Board for Correction of Military Records could not make a 
decision on his request that his undesirable discharge be 
upgraded because the documentation necessary to make such a 
determination was unavailable.  It was further noted that 
there was a presumption that what the Army did in his case 
was correct.

At a hearing before a hearing officer at the RO in September 
1998, the appellant testified that during service he had a 
summary court-martial because he was unable to do push ups 
ordered by his squad leader because he had a bad back.  The 
appellant indicated that he told the squad leader that he 
could not do any more push ups but that he did not 
disrespectfully address the officer.  He testified that he 
received a 30 day suspended sentence, was reduced in rank, 
and forfeited one month of pay.  He stated that, 
subsequently, he was late to reveille due to a medical 
problem and was put in the stockade for the 30-day sentence.  
He testified that he was given an Undesirable Discharge.  The 
appellant testified that he had no copies of military records 
relating to his discharge.  An acquaintance of the 
appellant's testified that he had known the appellant about 
four years and that the appellant did a lot of volunteer work 
in the community and was a very honorable person.

In a statement from the appellant's mother, dated in April 
1999, she noted that while the appellant was stationed in 
Texas during service, she received a letter that he needed an 
operation on his head.  She was informed that he could not 
remain in the service unless he had the operation.  They did 
not give her any reason why they wanted to do the operation 
and so did not consent to it.  She indicated that she 
believed the appellant was discharged because she would not 
give authority for the operation.

The appellant also testified at a Travel Board hearing in May 
1999 before the undersigning Board Member.  The appellant 
stated that he volunteered for and was in the Army about 14 
months.  He basically testified to the same facts as he 
provided testimony at the prior hearing.  The appellant also 
stated that he never was absent without leave (AWOL).  He 
indicated that he did well in service and was promoted prior 
to the summary court-martial.  The appellant basically stated 
that the court-martial was due to a personal conflict with 
his squad leader.  The same acquaintance of the appellant's 
who testified at the prior hearing again testified as to the 
appellant's volunteer work in the community and his honorable 
character.

The Board finds that the only available evidence of the 
actions leading to the appellant's discharge from service are 
his written statements and sworn testimony.  The appellant's 
testimony was credible at the Travel Board hearing.  The 
evidence shows that the actions leading to the appellant's 
discharge from service did not constituted willful and 
persistent misconduct, within the meaning of 38 C.F.R. 
§ 3.12(d)(4).  The appellant volunteered for service and 
served for 14 months on active duty.  He has testified that 
his summary court-martial and sentencing involving 30 days in 
the stockade, reduction in rank, and forfeiture of one month 
of pay were due to inability to perform physical activities 
due to medical problems.  It also appears that there were 
only two incidents in 14 months of service. There is no 
evidence to the contrary. The Board finds that the offenses 
in service constitute minor offenses and did not constitute 
willful and persistent misconduct.  See 38 C.F.R. 
§ 3.12(d)(4).  Accordingly, the Board concludes that the 
character of the appellant's discharge was other than 
dishonorable and does not preclude entitlement to VA 
benefits.

The Board emphasizes that it is making no determination as to 
the official record of the appellant's discharge, which is in 
the sole purview of the Department of the Army.  See Harvey 
v. Brown, 6 Vet. App. 416, 424 (1994)(any disagreement that a 
claimant may have with a discharge classification must be 
raised with the Army Board for Correction of Military 
Records, not with the VA).  In that regard, the record 
reflects that the appellant did submit an Application for 
Correction of Military or Naval Record, and was notified by 
letter dated in September 1998 that the Department of the 
Army, Board for Correction of Military Records, could not 
make a determination regarding the appellant's request 
because of the unavailability of necessary documentation 
presumed to have been destroyed in the 1973 fire at NPRC.  
Even though the Army has not upgraded the appellant's 
character of discharge, the criteria for VA benefits are not 
identical to those of the Army, and for the reasons set forth 
in this appeal, the Board finds that the character of the 
appellant's discharge is not a bar to entitlement to VA 
benefits.


ORDER

The character of the appellant's discharge from service does 
not constituted a bar to VA benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

